Title: From James Madison to Samuel Johnston, 21 June 1789
From: Madison, James
To: Johnston, Samuel


Dear Sir
New York June 21 1789
I lost no time in handing to the President the address inclosed in your favor of the 22 of May, and have postponed an acknowledgment of the latter in expectation of being able at the same time to cover the President’s answer. This has been and continues to be delayed by a very serious indisposition. We hope that he is not in much danger, but are by no means without our fears also. His disorder commenced in a fever which has greatly reduced him, and is terminating in a very large tumor which, unless it degenerate itself into a dangerous malady, will probably be remedial.

In the inclosed paper is a copy of a late proposition in Congress on the subject of amending the Constitution. It aims at the twofold object of removing the fears of the discontented and of avoiding all such alterations as would either displease the adverse side, or endanger the success of the measure. I need not remark to you the hazard of attempting any thing of a controvertible nature which is to depend on the concurrence of ⅔ of both Houses here, and the ratification of ¾ of the State Legislatures. It will be some time before the proposed amendments will become a subject of discussion in Congress; The bills relating to revenue, and the organization of the Judiciary and Executive Departments, being likely to remain for some time on hand. This delay proceeds partly from the intricacy and partly from the novelty of the business. At every step difficulties from one or other of these sources arrest our progress. After the first essays the work will become every day more easy.
Among other difficulties, the exposition of the Constitution is frequently a copious source, and must continue so until its meaning on all great points shall have been settled by precedents. The greatest part of the week past has been consumed in deciding a question as to the power of removal from offices held during pleasure. Four constructive doctrines have been maintained. 1. that the power is subject to the disposal of the Legislature—2. that no removal can take place otherwise than by impeachment—3 that the power is incident to that of appointment, and therefore belongs to the President & Senate—4. that the Executive power being generally vested in the President every power of an Executive nature, not expressly excepted is to be referred thither, and consequently the power of removal, the power of appointment only being taken away.
In support of each of these constructions the argumenta ab inconvenientibus have been elaborately dealt out against the others. The decision in a Committee of the whole on the office of Foreign affairs has adopted the 4th. opinion, as most consonant to the frame of the Constitution, to the policy of mixing the Legislative & Executive powers as little as possible, and to the responsibility necessary in the head of the Executive Department. With very great esteem and Affection I am Dear Sir Your Obedt. & mo. hble sert.
Js. Madison Jr
